Citation Nr: 1241071	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for chondromalacia, right knee, patella with painful plica band with early arthritis.

2.  Entitlement to a disability rating greater than 10 percent for chondromalacia, left knee, patella with painful plica band with early arthritis.

3.  Entitlement to a disability rating greater than 10 percent for left ankle fracture residuals with post-traumatic arthritis.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983 and again from December 1986 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  Notably, by rating decision dated in March 2012 the RO granted a temporary total rating under 38 C.F.R. § 4.30 requiring convalescence for the Veteran's left ankle disorder from May 20, 2010 to October 31, 2010.  The RO also granted a temporary total rating under 38 C.F.R. § 4.30 requiring convalescence for the Veteran's left knee disorder from September 6, 2011 to November 30, 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination regarding his service-connected bilateral knee and left ankle disorders in July 2008.  Since that time, the Veteran has submitted records showing that his service-connected bilateral knee and left ankle disorders may have increased in severity.  Specifically, in August 2009 correspondence the Veteran wrote that his left knee had cartilage loss and arthritis requiring an injection of cortisone.  He also wrote that he was prescribed rehabilitation for his knees.  The Veteran further wrote that his rehabilitation doctor had informed the Veteran that he had bone spurs growing in his left ankle and that he would have to have his left ankle fused together to fix this.  Furthermore, it appears that the Veteran underwent surgery on his left ankle in May 2010 and surgery on his left knee in September 2011.  As above, by rating decision dated in March 2012 the RO granted a temporary total rating under 38 C.F.R. § 4.30 requiring convalescence for the Veteran's left ankle disorder from May 20, 2010 to October 31, 2010.  The RO also granted a temporary total rating under 38 C.F.R. § 4.30 requiring convalescence for the Veteran's left knee disorder from September 6, 2011 to November 30, 2011.  On remand, the Veteran should be afforded another VA examination for his service-connected bilateral knee and left ankle disorders.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Next, the most recent medical records in the claims file are dated in August 2009, prior to the May 2010 and September 2011 surgeries noted above.  Thus, there are outstanding medical records in this case that should be obtained.  

Finally, in August 2009 correspondence the Veteran wrote that he was informed that he should find other employment so that his knees will not degenerate as fast.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected bilateral knee and left ankle disorders.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  
38 C.F.R. § 3.321(b) (1).  On remand, the RO must consider whether referral for an extraschedular evaluation is necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

When the AMC/RO concludes development, the rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, must be readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his bilateral knee and left ankle disorders, including any private providers, to specifically include operative reports from the May 2010 left ankle and September 2011 left knee surgeries. After securing any necessary release, such records should be requested, to include all diagnostic testing, interpretation and reports, and all records which are not duplicates should then be associated with the claims file. 

2. Request all outstanding VA treatment records from August 2009 to the present. 

3. After the above has been accomplished, schedule the Veteran for a VA joints examination to identify the current level of impairment resulting from his service-connected bilateral knee and left ankle disorders.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

The examiner should identify and describe in detail all manifestations of the Veteran's service-connected bilateral knee and left ankle disorders.  The examiner should also review the claims file.  

The examiner should also describe the effects, if any, of the service-connected bilateral knee and left ankle disorders on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, to include bilateral knee and left ankle disorders, a cervical spine disorder, bilateral hearing loss, and tinnitus.  

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

4. After consideration of the foregoing, readjudicate the initial rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, claim on the merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


